UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6708


BOBBY O. FOSTER, JR.,

                  Petitioner – Appellant,

             v.

D. DREW, Warden, FCI Bennettsville,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00118-GCM)


Submitted:    December 17, 2009             Decided:   January 11, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby O. Foster, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby     O.     Foster,      Jr.,   appeals    the    district     court’s

order denying his 28 U.S.C. § 1651 (2006) petition.                            We have

reviewed the record and find no reversible error.                       Accordingly,

we     affirm   for    the     reasons      stated   by     the     district     court.

Foster v. Drew, No. 3:09-cv-00118-GCM (W.D.N.C. Mar. 25, 2009).

We grant leave to proceed in forma pauperis and dispense with

oral    argument      because       the    facts   and     legal    contentions    are

adequately      presented      in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2